DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 11/29/2021.
Claims 21-40 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed Chinese Patent Application No. 20161193696 filed 12/21/2016 is acknowledged.  The applicant has filed a certified copy of the foreign priority application as required by 35 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Specification [0001] needs to be updated to reflect that the current status of parent Application 15/876,092 is now patent No. 11,210,817.  
Appropriate correction is required.

Claim Objections
Claims 22-23, 26, 29-30, 33, 35-36 and 39 are objected to because of the following informalities: 
Claim 22 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 21 from which claim 22 depends.
Claim 23 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 21 from which claim 23 depends.
Claim 26 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 21 from which claim 22 and claim 26 depends.
Claim 29 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 28 from which claim 29 depends.
Claim 30 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 28 from which claim 30 depends.
Claim 33 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 28 from which claim 29 and claim 33 depends.
Claim 35 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 34 from which claim 35 depends.
Claim 36 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 34 from which claim 36 depends.
Claim 39 recites in part “wherein the information of the vehicle” this should be --wherein the information of the assigned vehicle-- to be consistent with the “obtain information of the assigned vehicle” limitation in claim 34 from which claim 35 and claim 39 depends.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 26, 28-30, 33-36 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 9-20 of Patent No. 11,210,817 B2 (hereinafter Patent ‘817) in view of CHEN et al. (hereinafter CHEN), US 2015/0084755 A1.

CHEN was disclosed in an IDS dated 2/16/2022.

Regarding Claims 21-23, 26, 28-30, 33-36 and 39, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims 1, 3-7, 9-20 of Patent ‘817 in view of CHEN:
17/456,879 (Instant Application)
11,210,817 (Patent ‘817)
(Claim 21) A system, comprising: 

at least one storage medium including a set of instructions for displaying vehicle information for an on-demand service; 


and at least one processor configured to communicate with the at least one storage media, 
wherein when executing the set of instructions, the at least one processor is directed to: 


receive, by a server, a request for an on-demand service from a user terminal operated by a user; 


assign a vehicle that matches the request for the on-demand service; 


obtain information of the assigned vehicle, 








the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; 

generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; 

and direct the user terminal to display a user interface that includes the graphic logo of the assigned vehicle on the user interface.  
(Claim 1) A system, comprising:
…
at least one storage medium electronically connected to the bus, including a set of instructions for displaying vehicle information for an on-demand service; 
and logic circuits configured to communicate with the at least one storage media via the bus,
wherein when executing the set of instructions, the logic circuits are directed to:


receive a request for an on-demand service from a user terminal operated by a user, the request comprising a start location;

assign a vehicle that matches the request for the on-demand service…;


obtain information of the vehicle comprising color information of the vehicle, 
…
generate a user interface on the user terminal to display a colored vehicle-shaped icon in the determined display color of the vehicle,
…
(Claim 4) The system of claim 1, wherein the information of the vehicle comprises logo information of the vehicle 


(CHEN)




and the logic circuits are further directed to: display the graphic logo in the user interface.
(Claim 22) The system of claim 21, 
wherein the information of the vehicle comprises descriptive information corresponding to a color of the assigned vehicle, and the at least one processor is further directed to: 










parse the descriptive information corresponding to the color of the assigned vehicle to determine a display color for the assigned vehicle.  
(Claim 5) The system of claim 1, wherein to obtain the color information of the vehicle, the logic circuits are further directed to:
obtain electronic signals including descriptive information corresponding to a color of the vehicle; and use the color determination module to determine the color information of the vehicle based on the descriptive information.

(Claim 6) The system of claim 5, wherein to determine the color information of the vehicle based on the descriptive information, the logic circuits are further directed to:
parse the descriptive information corresponding to the color of the vehicle.
(Claim 23) The system of claim 21, 
wherein the information of the vehicle comprises image data of the assigned vehicle, and the at least one processor is further directed to: 



determine a display color for the assigned vehicle based on the image data.
(Claim 7) The system of claim 1, wherein to obtain the color information of the vehicle, the logic circuits are further directed to: obtain electronic signals including image data of the vehicle; 

and use the color determination module to determine the color information of the vehicle based on the image data.
(Claim 26) The system of claim 22, 




wherein the information of the vehicle comprises text information of the assigned vehicle, 
and the at least one processor is further directed to: 



direct the user terminal to display 







the text information of the assigned vehicle in the determined display color of the assigned vehicle on the user interface.  
(Claim 1) A system, comprising:
…
obtain information of the vehicle comprising color information of the vehicle, 
wherein the color information of the vehicle comprising…text data of the vehicle…;
use the color determination module to determine a display color for the vehicle based on the information of the vehicle comprising color information of the vehicle; and
generate a user interface on the user terminal…

(Claim 3) The system of claim 1, wherein the information of the vehicle comprises text information of the vehicle and the logic circuits are further directed to:
display the text information of the vehicle in the determined color of the vehicle.


(Claim 28) A non-transitory machine-readable storage medium including instructions that, when accessed by at least one processor of an online on- demand service platform, causes the at least one processor to: 


receive a request for an on-demand service from a user terminal operated by a user; 


assign a vehicle that matches the request for the on-demand service; 

obtain information of the assigned vehicle, 











the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; 

generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; 

and direct the user terminal to display a user interface that includes the graphic logo of the assigned vehicle on the user interface.  
(Claim 9) A non-transitory machine-readable storage medium including instructions that, when accessed by logic circuits of an online on-demand service platform from a user terminal, instructs the logic circuits to:


receive a request for an on-demand service from a user terminal operated by a user, the request comprising a start location;

assign a vehicle that matches the request for the on-demand service…;

obtain information related to the vehicle, comprising color information of the vehicle, 
…
generate a user interface on the user terminal to display a colored vehicle-shaped icon in the determined display color of the vehicle, 
...


(Claim 14) The non-transitory machine-readable storage medium of claim 9, wherein the information of the vehicle comprises logo information of the vehicle and the storage medium further instructs the logic circuits:

(CHEN)




instruct the requester terminal to display the graphic logo.
(Claim 29) The medium of claim 28, 
wherein the information of the vehicle comprises descriptive information corresponding to a color of the assigned vehicle, and the at least one processor is further directed to: 












parse the descriptive information corresponding to the color of the assigned vehicle to determine a display color for the assigned vehicle.  
(Claim 10) The non-transitory machine-readable storage medium of claim 9, wherein to obtain the color information of the vehicle, the logic circuits are further instructed to:
obtain electronic signals including descriptive information corresponding to a color of the vehicle; and use the color determination module to determine the color information of the vehicle based on the descriptive information.

(Claim 11) The non-transitory machine-readable storage medium of claim 10, wherein to obtain the descriptive information corresponding to the color of the vehicle, the logic circuits are further instructed to:
parse the descriptive information corresponding to the color of the vehicle.
(Claim 30) The medium of claim 28, 
wherein the information of the vehicle comprises image data of the assigned vehicle, and the at least one processor is further directed to: 




determine a display color for the assigned vehicle based on the image data.  
(Claim 12) The non-transitory machine-readable storage medium of claim 9, wherein to obtain the color information of the vehicle, the logic circuits are further instructed to:

obtain electronic signals including image data of the vehicle; and
use the color determination module to determine the color information of the vehicle based on the image data.
(Claim 33) The medium of claim 29, 











wherein the information of the vehicle comprises text information of the assigned vehicle, and the at least one processor is further directed to: 




direct the user terminal to display 









the text information of the assigned vehicle in the determined display color of the assigned vehicle on the user interface.  
(Claim 9) A non-transitory machine-readable storage medium including instructions that, when accessed by logic circuits of an online on-demand service platform from a user terminal, instructs the logic circuits to:
…
obtain information related to the vehicle, comprising color information of the vehicle, 
wherein the color information of the vehicle comprising…text data of the vehicle…;
use a color determination module to determine a display color for the vehicle based on the information of the vehicle comprising color information of the vehicle; and
generate a user interface on the user terminal…

(Claim 13) The non-transitory machine-readable storage medium of claim 9, wherein the information of the vehicle comprises text information of the vehicle and the storage medium further instructs the logic circuits to:
instruct the requester terminal to display text information of the vehicle in the determined color of the vehicle.
(Claim 34) A method, comprising: 














receiving, by a server, a request for an on-demand service from a user terminal operated by a user; 



assigning a vehicle that matches the request for the on-demand service; 

obtaining information of the assigned vehicle, 









the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; 

generating a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; 

and directing the user terminal to display a user interface that includes the graphic logo of the assigned vehicle on the user interface.  
(Claim 15) A method configured to display vehicle information for an on-demand service using a system, the system comprising a bus; a color determination module; at least one storage medium electronically connected to the bus, including a set of instructions for displaying vehicle information for an on-demand service; and logic circuits configured to communicate with the at least one storage media via the bus,
using the system, the method comprising:

receiving a request for an on-demand service from a user terminal operated by a user, the request comprising a start location;

assigning a vehicle that matches the request for the on-demand…;

obtaining information of the vehicle comprising color information of the vehicle, 
…
generating a user interface on the user terminal to display a colored vehicle-shaped icon in the determined display color of the vehicle, 
…

(Claim 17) The method of claim 15, wherein the information of the vehicle comprises logo information of the vehicle and the method further comprising:

(CHEN)




displaying the graphic logo in the user interface.
(Claim 35) The method of claim 34, 
wherein the information of the vehicle comprises descriptive information corresponding to a color of the assigned vehicle, and the method further comprises: 








parsing the descriptive information corresponding to the color of the assigned vehicle to determine a display color for the assigned vehicle.  
(Claim 18) The method of claim 15, wherein obtaining the color information of the vehicle comprises:
obtaining electronic signals including descriptive information corresponding to a color of the vehicle; and
using the color determination module to the color information of the vehicle based on the descriptive information.

(Claim 19) The method of claim 18, wherein obtaining the descriptive information corresponding to the color of the vehicle comprises:
parsing the descriptive information corresponding to the color of the vehicle.
(Claim 36) The method of claim 34, 
wherein the information of the vehicle comprises image data of the assigned vehicle, and the method further comprises: 
determining a display color for the assigned vehicle based on the image data.  
(Claim 20) The method of claim 15, wherein obtaining the color information of the vehicle comprises: obtaining image data of the vehicle; and

using the color determination module to the color information of the vehicle based on the image data.
(Claim 39) The method of claim 35, 




wherein the information of the vehicle comprises text information of the assigned vehicle, and the method further comprises: 


directing the user terminal to display 







the text information of the assigned vehicle in the determined display color of the assigned vehicle on the user interface.  
(Claim 15) A method…comprising:
…
obtaining information of the vehicle comprising color information of the vehicle, 
wherein the color information of the vehicle comprising…text data of the vehicle…;
using the color determination module to display color of the vehicle based on the information of the vehicle; and
generating a user interface on the user terminal...
 
(Claim 16) The method of claim 15, wherein the information of the vehicle comprises text information of the vehicle and the method further comprising:
displaying text information of the vehicle in the determined color of the vehicle.

Regarding subject matter of instant application claims 21, 28 and 34, in the same field of endeavor, CHEN teaches or suggests logo information corresponding to a brand of the assigned vehicle ([0033] system 100 may be able to request and receive vehicle or object information.  The driver assistance system 100 may either send out a specific request for a vehicle or manufacturer logo 505, 506…The remote server may then identify any vehicle logo 505, 506 and vehicle type in the subimage and send the information back to the requesting driver assistance system 100…the driver assistance system 100 may display the vehicle type and vehicle brand logo 505, 506; this suggest that information of a requested vehicle sent back from a remote comprises vehicle brand logo of that particular requested vehicle (logo information corresponding to a brand of the assigned vehicle)); generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle ([0033] the image processor 130 may be configured to display the type as well the vehicle brand of the adjacent identified vehicles 501, 502 on the display 150.  The vehicle brands or types could also be displayed in their correct lettering or correct logo if the driver assistance system 100 comprises a databank in which the corresponding information may be stored; this suggest that the image processor 130 generates the correct logo displayed (generate a graphic logo) on the display corresponding to the identified vehicle (of the assigned vehicle) based on the identified vehicle’s logo information corresponding vehicle brand referenced from a databank (based on the logo information corresponding to the brand of the assigned vehicle)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate logo information corresponding to a brand of the assigned vehicle; generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle as suggested by CHEN.  Doing so would be desirable to help the user to be able to clearly identify a vehicle object in the displayed image of a user interface (CHEN [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG, US 2014/0058896 A1, in view of CHEN et al. (hereinafter CHEN), US 2015/0084755 A1.

JUNG and CHEN were disclosed in an IDS dated 2/16/2022.

Regarding independent claim 21, JUNG teaches a system ([0078] FIG. 1 transport service providing system (system)), comprising: at least one storage medium including a set of instructions ([0269] invention can be embodied as program instructions on (including a set of instructions) a computer readable recording medium such as RAM (comprising at least one storage medium)) for displaying vehicle information for an on-demand service ([0118-0121] suggests user input including preferred vehicle type on a displayed (for displaying vehicle information) screen image including payment method to access transport services (for an on-demand service) on a mobile terminal 100 executing a downloaded application); and at least one processor configured to communicate with the at least one storage media, wherein when executing the set of instructions, the at least one processor is directed to ([0269] The invention can also be embodied as program instructions on a computer readable medium…particularly constructed for storing and executing program instructions (wherein when executing the set of instructions), such as ROM, a RAM (configured to communicate with the at least one storage media)…executed on a computer (and at least one processor the at least one processor is directed to)): 
receive, by a server, a request for an on-demand service from a user terminal operated by a user ([0119] In an operation 310, the mobile terminal 100 may receive a user input for transport service accessing condition information.  For example, the mobile terminal 100 may receive inputs related to information regarding conditions for a vehicle, information regarding conditions for a driver…and information regarding payment methods from a user, [0123] Referring back to FIG. 3, in an operation 315, the mobile terminal 100 may request information regarding a transport service providing means while transmitting information regarding a user and transport service accessing condition information to the transport service managing server; this suggests that the transport service managing server receives request information (receive, by a server, a request for) regarding a transport service providing means (an on-demand service) from user inputs from a mobile terminal 100 (from a user terminal operated by a user)); 
assign a vehicle that matches the request for the on-demand service ([0119] In an operation 310, the mobile terminal 100 may receive a user input for transport service accessing condition information.  For example, the mobile terminal 100 may receive inputs related to information regarding conditions for a vehicle, information regarding conditions for a driver…and information regarding payment methods from a user, [0124] In an operation 320, the transport service managing server 200 may extract a transport service providing means corresponding to the transport service accessing condition information, [0131] In an operation 340, the transport service managing server 200 may transmit service request information including information regarding the user to the transport service providing vehicle 300; this suggest that a transport providing vehicle 300 is extracted (assign a vehicle) that corresponds to the requested user input for transport service access that includes a vehicle and payment method (that matches the request for the on-demand service)); 
obtain information of the assigned vehicle ([0149] Here, as shown in FIG. 7(b), the mobile terminal 100 may display detailed information regarding a particular transport service providing means (obtain information of the assigned vehicle) when a user selects the particular transport service providing means) and direct the user terminal to display a user interface that includes the assigned vehicle on the user interface ([0154] As shown in FIG. 8(a), the mobile terminal 100 may display information (and direct the user terminal to display a user interface that includes) including vehicle images…etc. regarding a transport service providing means selected by a user (the assigned vehicle on the user interface)).  
	JUNG does not expressly teach the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; and a user interface that includes the graphic logo of the assigned vehicle on the user interface.
	However, CHEN teaches obtain information of an assigned vehicle, the information of an assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle ([0033] system 100 may be able to request and receive vehicle or object information.  The driver assistance system 100 may either send out a specific request for a vehicle or manufacturer logo 505, 506…The remote server may then identify any vehicle logo 505, 506 and vehicle type in the subimage and send the information back to the requesting driver assistance system 100…the driver assistance system 100 may display the vehicle type and vehicle brand logo 505, 506; this suggest that information of a requested vehicle sent back (obtain information of an assigned vehicle) from a remote comprises vehicle brand logo of that particular requested vehicle (the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle)); 
generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle ([0033] the image processor 130 may be configured to display the type as well the vehicle brand of the adjacent identified vehicles 501, 502 on the display 150.  The vehicle brands or types could also be displayed in their correct lettering or correct logo if the driver assistance system 100 comprises a databank in which the corresponding information may be stored; this suggest that the image processor 130 generates the correct logo displayed (generate a graphic logo) on the display corresponding to the identified vehicle (of the assigned vehicle) based on the identified vehicle’s logo information corresponding vehicle brand referenced from a databank (based on the logo information corresponding to the brand of the assigned vehicle)); and a user interface that includes the graphic logo of the assigned vehicle on the user interface (FIG. 5 [0033] the image processor 130 may be configured to display the type as well the vehicle brand of the adjacent identified vehicles 501, 502 on the display 150…the driver assistance system 100 may display the vehicle type and vehicle brand logo 505, 506 in the displayed image on the identified vehicles 501,502; this suggests as shown in FIG. 5 that the driver assistance system image on display 150 (and a user interface) displays the vehicle brand logo (that includes the graphic logo) on the identified vehicle (of the assigned vehicle) in the displayed image on display 150 (on the user interface)).
	Because JUNG and CHEN address the issue of presenting identified vehicle information to a user on a displayed graphical interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to obtain information of an assigned vehicle, the information of an assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; and a user interface that includes the graphic logo of the assigned vehicle on the user interface as suggested by CHEN into JUNG’s system, with a reasonable expectation of success, such that JUNG’s mobile terminal is modified to obtain vehicle information of a selected transport service providing means that additionally includes logo information corresponding to the brand of the identified vehicle wherein the user display system displays the graphical logo associated with the identified vehicle brand referenced from a databank wherein the displayed image on the display comprises the displaying the logo on the identified vehicle on the image displayed on the display as suggested by CHEN to teach obtain information of the assigned vehicle, the information of the assigned vehicle comprising logo information corresponding to a brand of the assigned vehicle; generate a graphic logo of the assigned vehicle based on the logo information corresponding to the brand of the assigned vehicle; and direct the user terminal to display a user interface that includes the graphic logo of the assigned vehicle on the user interface.  This modification would have been motivated by the desire to help the user to be able to clearly identify a vehicle object in the displayed image of a user interface (CHEN [0002]).
 
Regarding dependent claim 23, JUNG, in view of CHEN, teach the system of claim 21, wherein the information of the vehicle comprises image data of the assigned vehicle (see JUNG [0154] As shown in FIG. 8(a), the mobile terminal 100 may display information including vehicle image…etc. regarding a transport service providing means selected by a user; this suggests that the information of the transport service providing means vehicle selected (wherein the information of the vehicle) that is sent to the mobile terminal 100 includes vehicle image of the selected transport service providing means vehicle (comprises image data of the assigned vehicle)), and the at least one processor is further directed to: determine a display color for the assigned vehicle based on the image data (see CHEN [0024] an image processor 130 comprises…at least one unit that may be capable of processing different image processing tasks, [0020] the system may be configured to identify a vehicle in one captured image of the corresponding surroundings of the vehicle and to identify the brand or type of vehicle, [0021] the driver assistance system has access to an onboard or offboard image database of vehicles.  If a specific vehicle may be identified while approaching the parking space, the corresponding image, which could also be a graphical representation of the vehicle, may be displayed…the driver assistance system can also detect the color of the vehicle and the displayed vehicle image…may be color matched with the detected color; this suggests that an image processor of the system (and the at least one processor) can be directed to detect the color to be matched to (is further directed to determine a display color) for the displayed vehicle image of an identified vehicle (for the assigned vehicle) captured in the image (based on the image data) to then display the displayed vehicle image to match the detected color).  

Regarding independent claim 28, claim 28 is a non-transitory machine-readable storage medium claim that is substantially the same as the system of claim 21.  Thus, claim 28 is rejected for the same reason as claim 21.  Additionally, JUNG teaches a non-transitory machine-readable storage medium including instructions ([0269] invention can be embodied as program instructions on (including instructions) a computer readable recording medium such as RAM (a non-transitory machine-readable storage medium) that, when accessed by at least one processor of an online on-demand service platform, causes the at least one processor to ([0269] the invention can also be embodied as program instructions that may be executed on a computer (causes the at least one processor to), [0118-0121] mobile terminal 100 downloads and executes a predetermined application, e.g. computer executing (by at least one processor) program instructions, the mobile terminal may acquire link information (of an online) of the transport service managing server 200 (on-demand service platform), allowing the mobile terminal 100 direct access to the transport service managing server 200 via the predetermined application (that when accessed).

Regarding dependent claim 30, claim 30 is a non-transitory machine-readable storage medium claim that is substantially the same as the system of claim 23.  Thus, claim 30 is rejected for the same reason as claim 23.

Regarding independent claim 34, claim 34 is a method claim that is substantially the same as the system of claim 21.  Thus, claim 34 is rejected for the same reason as claim 21.  Additionally, JUNG teaches a method ([0189] FIG. 15 is a flowchart for describing a method (a method)).

Regarding dependent claim 36, claim 36 is a method claim that is substantially the same as the system of claim 23.  Thus, claim 36 is rejected for the same reason as claim 23.

Claims 22, 25, 29, 32, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of CHEN, as applied to claims 21, 28 and 34 above, and further in view of Rangarajan et al. (hereinafter Rangarajan), US 2013/0257631 A1.

Rangarajan was disclosed in an IDS dated 2/16/2022.

Regarding dependent claim 22, JUNG, in view of CHEN, teach the system of claim 21, wherein the information of the vehicle comprises descriptive information corresponding to a color of the assigned vehicle (see JUNG [0160] For example, if an AAA taxi satisfying transport service accessing conditions input by a user and transmits information regarding the AAA taxi, the mobile terminal 100 may confirm whether a taxi arrived at a location of the user is the AAA taxi requested by the user, [0161] The mobile terminal 100 compares information regarding the AAA taxi (e.g…vehicle color: gray) received from the transport service managing server 200 and information acquired via a short-range wireless communication from a taxi currently arrived at a location of the user (e.g…vehicle color: gray); this suggests the requested vehicle of the AAA taxi (the assigned vehicle) transmits information regarding the AAA taxi (wherein the information of the vehicle) that includes “vehicle color: gray” (comprises descriptive information corresponding to a color of)), and information corresponding to the color of the assigned vehicle to determine a display color for the assigned vehicle (see CHEN [0021] the driver assistance system accesses image database of vehicles that store information containing color and characteristic features of the various vehicles which the driver system uses to color match and display the identified adjacent parked vehicle in that color; this suggest that the system uses the stored information containing color and characteristic features of a matched vehicle (information corresponding to the color of the assigned vehicle) to then display the matched vehicle in the color for the matched vehicle (to determine a display color for the assigned vehicle)).
JUNG and CHEN do not expressly teach the at least one processor is further directed to parse the descriptive information corresponding to the color of the assigned vehicle.  
However, Rangarajan teaches at least one processor is further directed to parse descriptive information corresponding to a color of an assigned vehicle ([0026-0027] FIG. 14 the receiver 14 may be a mobile computer comprising a processor linked to a transceiver 54.  The transceiver 54 may include an antenna 56 for wireless transmissions.  The processor 50 may receive alerts from the alert gateway, e.g. via signals received by antenna 56 and transceiver 54, [0021-0024] if an alert received by receiver 14 is an Amber alert then the alert contains license plate, vehicle shape, and color values identified in the alert and in-vehicle processing capabilities allow a car to scan surrounding cars for color to match values contained in the Amber alert received, [0027] the processor 50 may include rules for how to parse and handle alerts that are received from the alert gateway; this suggests that a processor of a mobile computer is further directed to parse information contained within a received Amber alert regarding a vehicle color and the processor has rules for how to parse (at least one processor is further directed to parse) the Amber alert information contain information regarding a vehicle and the vehicle’s color (descriptive information corresponding to a color of an assigned vehicle)).
Because JUNG, in view of CHEN, and Rangarajan address the issue of receiving descriptive information corresponding to a color of an assigned vehicle, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one processor is further directed to parse descriptive information corresponding to a color of an assigned vehicle as suggested by Rangarajan into JUNG and CHEN’s system, with a reasonable expectation of success, such that JUNG and CHEN’s system is further modified to enable the processor to parse descriptive information corresponding to the color of a particular vehicle corresponding to the descriptive information as suggested by Rangarajan such that the color information is used in determining the display color of the vehicle displayed, as suggested by CHEN, to teach wherein the information of the vehicle comprises descriptive information corresponding to a color of the assigned vehicle, and the at least one processor is further directed to: parse the descriptive information corresponding to the color of the assigned vehicle to determine a display color for the assigned vehicle.  This modification would have been motivated by the desire to implement the automatic conversion of information received into a form recognizable by the receiver (Rangarajan [0011]).

Regarding dependent claim 25, JUNG, in view of CHEN and Rangarajan, teach the system of claim 22, wherein the user interface includes a map (see JUNG [0155] As shown in FIG. 8(b), the mobile terminal 100 may display information…of the corresponding transport service providing means on a map (wherein the user interface includes a map)), and the at least one processor is further directed to: direct the user terminal to display a colored vehicle-shaped icon in the determined display color of the assigned vehicle on the map of the user interface (see JUNG [0269], [0155], [0158] the program executing on a computer (and the at least one processor) represented by the mobile terminal 100 displays (is further directed to direct the user terminal to display) information on a map as shown in FIG. 8(b) of a vehicle representation 300 (a vehicle-shaped icon) of the assigned transport service providing means vehicle on the map (on the map of the user interface) wherein the combination of JUNG, CHEN and Rangarajan further suggests modification to the displayed vehicle-shaped icon representing an identified vehicle per CHEN [0021] that graphical representation of vehicle on the display is color matched to the color of the identified vehicle (a colored vehicle-shaped icon in the determined display color of the assigned vehicle).  This modification would have been motivated by the desire to help the user to be able to clearly identify a vehicle object in the displayed image of a user interface (CHEN [0002])).

Regarding dependent claims 29 and 32, claims 29 and 32 are non-transitory machine-readable storage medium claims that are substantially the same as the system of claims 22 and 25.  Thus, claims 29 and 32 are rejected for the same reasons as claims 22 and 25.

Regarding dependent claims 35 and 38, claims 35 and 38 are method claims that are substantially the same as the system of claims 22 and 25.  Thus, claims 35 and 38 are rejected for the same reasons as claims 22 and 25.

Claims 24, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of CHEN and Rangarajan, as applied to claims 22, 29 and 35 above, and further in view of Varley, US 2018/0033064 A1.

Regarding dependent claim 24, JUNG, in view of CHEN and Rangarajan, teach the system of claim 22, wherein the graphic logo is displayed in the assigned vehicle on the user interface (see CHEN [0033] FIG.5 shows an illustration of…the driver assistance system 100 displaying identified vehicles 501, 502 including the vehicle brands 505, 506 of the identified vehicles 501, 502…the image processor 130 may be configured to display the type as well as the vehicle brand of adjacent vehicles 501, 502 on the display 150; this suggests as shown in FIG. 5 that the vehicle brand logo is displayed (wherein the graphic logo is displayed) on the identified vehicle (in the assigned vehicle) on the displayed image on driver assistance system display image (on the user interface)).  
	JUNG, CHEN and Rangarajan do not expressly teach the graphic logo is displayed in the determined display color of the assigned vehicle.
	However, Varley teaches a graphic logo is displayed in a determined display color of an assigned product ([0047] The logo can be automatically modified based on characteristics of the product, [0144] the background color of the logo image can be changed...For example, if the background color of the logo image was a dark brown but the product color was green, then there would be color dis-matching.  In this scenario, the background color of the logo image…can be changed to the green color of the product; this suggests that a graphical logo (a graphical logo) can be automatically modified to be displayed (is displayed) in a determined color of a displayed (in a determined display color) product that the logo is being applied to (of an assigned product)).
	Because JUNG, in view of CHEN and Rangarajan, and Varley address the issue of displaying a graphical logo on to an selected item being displayed, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a graphic logo is displayed in a determined display color of an assigned product as suggested by Varley into JUNG, CHEN and Rangarajan’s system, with a reasonable expectation of success, such that JUNG, CHEN and Rangarajan’s system can automatically determine the color of the displayed assigned vehicle and then automatically modify the displayed logo’s background to match the assigned vehicle when the logo is displayed on the display image of the display device to teach wherein the graphic logo is displayed in the determined display color of the assigned vehicle on the user interface.  This modification would have been motivated by the desire to provide systems and methods for enabling effective customization of a product as well as providing a preview of the image on the product’s canvas (Varley [0051]).

Regarding dependent claim 31, claim 31 is a non-transitory machine-readable storage medium claim that is substantially the same as the system of claim 24.  Thus, claim 31 is rejected for the same reason as claim 24.

Regarding dependent claim 37, claim 37 is a method claim that is substantially the same as the system of claim 24.  Thus, claim 37 is rejected for the same reason as claim 24.

Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of CHEN and Rangarajan, as applied to claims 22, 29 and 35 above, and further in view of Jung (hereinafter Jung497), US 2007/0088497 A1.

Jung497 was disclosed in an IDS dated 2/16/2022.

Regarding dependent claim 26, JUNG, in view of CHEN and Rangarajan, teach the system of claim 22, wherein the information of the vehicle comprises text information of the assigned vehicle (see JUNG [0154] As shown in FIG. 8(a), the mobile terminal may display information including…company name, vehicle number, driver information, etc. regarding a transport service providing means selected by a user; this suggests that the information of the transport service providing means vehicle selected (wherein the information of the vehicle) that is sent to the mobile terminal 100 includes company name, vehicle number, driver information to be displayed as text regarding the selected transport service providing means vehicle (comprises text information of the assigned vehicle)), and the at least one processor is further directed to: direct the user terminal to display the text information of the assigned vehicle on the user interface (see JUNG [0269], [0154], [0158] the program executing on a computer (and the at least one processor) represented by the mobile terminal 100 displays (is further directed to direct the user terminal to display) text information as shown in FIG. 8(a) including company name, vehicle number, driver information, etc. regarding a transport service providing means selected by a user (the text information of the assigned vehicle on the user interface)).  
JUNG, CHEN and Rangarajan do not expressly teach display text information of the assigned vehicle in the determined display color of the assigned vehicle.
	However, Jung497 teaches display text information of an identified object in the determined display color of the identified object ([0087-0089] FIG. 5 contour of relevant matched object and the text information are displayed with the determined color (in the determined display color) such that the color of the contour of object 500 displayed (of the identified object) on the screen and the color of text information 520 are displayed (display text information an identified object) in the same color wherein the camera 102 is made to capture the photographed image, and the object 500 within the captured image are made to match the display object in the map data).
	Because JUNG, in view of CHEN and Rangarajan, and Jung497 address the issue of displaying text information associated with an identified object on a user interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to display text information of an identified object in the determined display color of the identified object as suggested by Jung497 into JUNG, CHEN and Rangarajan’s system, with a reasonable expectation of success, such that JUNG’s displayed text information regarding an identified transport service providing means vehicle can be displayed in the matching display color as the identified transport service providing means vehicle to teach direct the user terminal to display the text information of the assigned vehicle in the determined display color of the assigned vehicle on the user interface.  This modification would have been motivated by the desire to allow the user to accurately check the text information of an object matched to the display object displayed in the same color (Jung497 [0008]).   	

Regarding dependent claim 33, claim 33 is a non-transitory machine-readable storage medium claim that is substantially the same as the system of claim 26.  Thus, claim 33 is rejected for the same reason as claim 26.

Regarding dependent claim 39, claim 39 is a method claim that is substantially the same as the system of claim 26.  Thus, claim 39 is rejected for the same reason as claim 26.

Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of CHEN and Rangarajan, as applied to claims 22 and 35 above, and further in view of SAWAKI et al. (hereinafter SAWAKI), US 2015/0271212 A1.

Regarding dependent claim 27, JUNG, in view of CHEN and Rangarajan, teach the system of claim 22, wherein the assigned vehicle has a designated provider terminal (see JUNG [0225] The communication unit 110 may include one or more elements enabling a communication between the mobile terminal 100 and the transport service providing vehicle 300.  For example, the communication unit 110 may include a short-range wireless communication module, a location information module, and a wireless Internet module, [00254-0255] FIG. 22 is a block diagram for describing a transport service providing vehicle according to an embodiment of the present invention.   As shown in FIG. 22, the transport service providing means vehicle 300 may include a reception unit 310, a transmission unit 320, an output unit 330, and a control unit 340, [0262-0263] The output unit 330 is a unit for outputting audio signals, video signals, or alarm signals and may include a display unit, an audio output module, and an alarm unit.  The display unit displays information processed by the transport service providing vehicle 300.  For example, the display unit may display service request information including information regarding a user that is received from the transport service managing server 200; this suggests that the selected transport service providing vehicle 300 (wherein the assigned vehicle) comprises output unit for output audio/video signals with a display unit and audio output module (has a designated provider terminal)).
JUNG, CHEN and Rangarajan do not expressly teach and the at least one processor is further directed to: direct the user terminal to display a phone icon on the user interface for the user to call the provider terminal.  
	However, SAWAKI teaches a processor is further directed to: direct a user terminal to display a phone icon on a user interface for a user to call a provider terminal ([0246-0247] FIG. 10 The information processing apparatus 200 includes, for example, an MPU 250, a ROM 252,  a RAM 254, a recording medium 256, an input/output interface 258, an operation input device 260, a display device 262, a communication interface 264…The MPU 250 is constituted of a processor configured by an operation circuit such as a MPU and various processing circuits and functions as the control unit 206 that controls the whole information processing apparatus 200, [0028] FIG. 1 illustrates an example where the information processing apparatus is a smartphone having a touch panel, [0030] A telephone application to make a voice call is activated on the basis of the touch of “telephone icon”, and the voice call is started between the user and an operator supporting the service to be newly added as in B of FIG. 1; this suggests that a processor of MPU (a processor) controlling the operation of information processing apparatus being a smartphone (is further directed to direct a user terminal) with a touch panel directs the smartphone to display a telephone icon displayed (to display a phone icon) on the user interface as shown in FIG. 1 (on a user interface) such that a user touching the telephone icon will call the terminal of an operator supporting the service (for a user to call a provider terminal)).
	Because JUNG, in view of CHEN and Rangarajan, and SAWAKI address the issue of a mobile terminal with a user interface that can communicate with a service provider terminal, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a processor is further directed to: direct a user terminal to display a phone icon on a user interface for a user to call a provider terminal as suggested by SAWAKI to further modify JUNG, CHEN and Rangarajan’s system, with a reasonable expectation of success, such that JUNG, CHEN and Rangarajan’s mobile terminal user interface controlled by a processor can be further directed to display a telephone icon on the user interface for the user to call the transport service providing vehicle through the transport service providing vehicle’s output unit comprising display unit and audio output module to teach and the at least one processor is further directed to: direct the user terminal to display a phone icon on the user interface for the user to call the provider terminal.  This modification would have been motivated by the desire to be able to cause the information processing apparatus to accommodate a new service and acquire various kinds of information more easily (SAWAKI [0005]).

Regarding dependent claim 40, claim 40 is a method claim that is substantially the same as the system of claim 27.  Thus, claim 40 is rejected for the same reason as claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eyler et al., US 2018/0096445 A1 (Apr. 5, 2018) (Abstract Embodiments provide techniques, including systems and methods, for identifying and matching requestors and providers. For example, embodiments can display an identification pattern that is unique for a matched requestor and provider to allow the providers and requestors to quickly, easily, and accurately validate one another's identities prior to a service being provided. In some embodiments, the identification element may be presented on a provider communication device to clearly display graphics associated with an identification element to all requestors in an area so that the requestors may easily identify a matched provider).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143